IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                       : No. 53 EM 2016
                                           :
                   Petitioner              :
                                           :
            v.                             :
                                           :
CLERK OF COURT, CT. COM PL.                :
PHILA.,                                    :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.